DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 01/03/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 10-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (2015/0168799) in view of Gates et al. (2003/0076573), hereinafter Gates.
Regarding claim 1, Emori discloses, in figures 1a-1d, a method for displaying a reflective image (electrophoretic display) (paragraph 0024), comprising: providing a display including (paragraph 0026), a color filter array (26, red color pixel, 27, green color pixel, 28, blue color pixel) (paragraph 0029 discloses color filter includes elements 26-28), a transparent electrode (14, common electrode) (paragraph 0027), an electro-optic medium (15, electrophoretic ink display element) (paragraph 0027), a photoconductive material (17, conductive adhesive layer) (paragraph 0028), and a rear electrode (10, pixel electrode) (paragraph 0028); supplying a first electrical potential between the transparent electrode (14, common electrode) and the rear electrode (10, pixel electrode) (paragraphs 0032, 0035, and 0041); and exposing the display to a source of patterned light (paragraphs 0050, 0047, and 0062).
Emori fails to disclose a photoconductive material.
Gates discloses a photoconductive material (12, photoconductive layer) (paragraph 0038).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Emori with the photoconductive material of Gates for the purpose of permitting an electric field applied by electrodes to address the contrast media layer.
Regarding claim 2, Emori discloses, in figures 1a-1d, a method for displaying a reflective image (electrophoretic display) (paragraph 0024), further comprising supplying a second electrical potential to remove the reflective image (low and high potentials) (paragraph 0034).
Regarding claims 5, 15, and 19, Emori discloses, in figures 1a-1d, a method for displaying a reflective image (electrophoretic display) (paragraph 0024), wherein the electro-optic medium (15, electrophoretic ink display element) comprises an electrophoretic material comprising a plurality of 
Regarding claim 6, Emori discloses, in figures 1a-1d, a method for displaying a reflective image (electrophoretic display) (paragraph 0024), wherein the electrically charged particles are white and black (18, white charged particles and 19, black charged particles) (paragraphs 0031 and 0032).
Regarding claim 7, Emori discloses, in figures 1a-1d, a method for displaying a reflective image (electrophoretic display) (paragraph 0024), wherein the color filter array comprises red, green, and blue elements (paragraph 0029).
Regarding claim 10, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the photoconductive material comprises photoconductive polymers, dye-aggregate photoreceptors, or pigment-based photoconductors.
Gates discloses wherein the photoconductive material comprises photoconductive polymers, dye-aggregate photoreceptors, or pigment-based photoconductors (paragraph 0039).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Emori with the photoconductive layer of Gates for the purpose of permitting an electric field applied by electrodes to address the contrast media layer.
Regarding claim 11, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the photoconductive material comprises 2,4,7-trinitro-9-fluorine complexed with poly(N-vinyicarbazole).
Gates discloses wherein the photoconductive material comprises 2,4,7-trinitro-9-fluorine complexed with poly(N-vinyicarbazole) (paragraph 0039).

Regarding claim 12, Emori discloses, in figures 1a-1d, a system for providing a reflective image (electrophoretic display) (paragraph 0024), comprising: a display (electrophoretic display) (paragraph 0024) including, a color filter array (26, red color pixel, 27, green color pixel, 28, blue color pixel) (paragraph 0029 discloses color filter includes elements 26-28), a transparent electrode (14, common electrode) (paragraph 0027), an electro-optic medium (15, electrophoretic ink display element) (paragraph 0027), a photoconductive material (17, conductive adhesive layer) (paragraph 0028), and a rear electrode (10, pixel electrode) (paragraph 0028); a voltage supply for providing an electrical potential between the transparent electrode (14, common electrode) and the rear electrode (10, pixel electrode) (paragraphs 0032, 0035, and 0041); and a controller (control device) for regulating the electrical potential (paragraph 0041).
Regarding claim 13, Emori discloses, in figures 1a-1d, a system for providing a reflective image (electrophoretic display) (paragraph 0024), further comprising an illumination source for the display (paragraph 0050).
Regarding claim 16, Emori discloses, in figures 1a-1d, a system for providing a reflective image (electrophoretic display) (paragraph 0024), comprising: a display (electrophoretic display) (paragraph 0024) including, a color filter array (26, red color pixel, 27, green color pixel, 28, blue color pixel) (paragraph 0029 discloses color filter includes elements 26-28), a transparent electrode (14, common electrode) (paragraph 0027), an electro-optic medium (15, electrophoretic ink display element) (paragraph 0027), a photoconductive material (17, conductive adhesive layer) (paragraph 0028), an electrode (10, pixel electrode) configured to provide an electrical potential suitable for addressing a portion of the display with light (paragraphs 0028, 0032, 0035, and 0041); and an illumination source 
Regarding claim 17, Emori discloses, in figures 1a-1d, a system for providing a reflective image (electrophoretic display) (paragraph 0024), wherein the illumination source produces light outside of the visible spectrum (paragraph 0050).
Regarding claim 18, Emori discloses, in figures 1a-1d, a system for providing a reflective image (electrophoretic display) (paragraph 0024), further comprising a light filter that passes visible light (paragraph 0029; light at the lower end of the visible spectrum is red; light at the middle of the visible spectrum is green; light at the higher end of the visible spectrum is violent (bluish)).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (2015/0168799) in view of Gates et al. (2003/0076573), hereinafter Gates as applied to claim 1 above, and further in view of Yoshii (2007/0035683).
Regarding claim 3, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the source of patterned light comprises a projector.
Yoshii discloses wherein the source of patterned light comprises a projector (paragraphs 0110 and 0111).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Emori with the projector of Yoshii for the purpose of projecting an image onto a screen.
Regarding claim 14, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the illumination source is a projector.
Yoshii discloses wherein the illumination source is a projector (paragraphs 0110 and 0111).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (2015/0168799) in view of Gates et al. (2003/0076573), hereinafter Gates as applied to claim 1 above, and further in view of Wohlstadter et al. (6673533), hereinafter Wohlstadter.
Regarding claim 4, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the electrical potential is a time-dependent wave form.
Wohlstadter discloses wherein the electrical potential is a time-dependent wave form (col. 24, lines 50-54).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Emori with the electrical potential of Wohlstadter for the purpose of triggering an ECL reaction.

Claims 8 -9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emori (2015/0168799) in view of Gates et al. (2003/0076573), hereinafter Gates as applied to claim 1 above, and further in view of Branda et al. (2015/0109651), hereinafter Branda.
Regarding claim 8, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the red, green, and bine elements are smaller than 1 mm2 in area.
Branda discloses wherein the red, green, and bine elements are smaller than 1 mm2 in area (paragraph 0132).

Regarding claim 9, Emori discloses all the limitations in common with claim 1, and such is hereby incorporated.
Emori fails to disclose wherein the red, green, and blue elements are greater than 1 mm2 in area.
Branda discloses wherein the red, green, and blue elements are greater than 1 mm2 in area (paragraph 0132).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Emori with the filter of Branda for the purpose of sealing the perimeter and an electrical connection made to the electrodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872